Name: Council Regulation (EEC) No 2044/89 of 19 June 1989 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 No L 202/ 8 Official Journal of the European Communities 14. 7. 89 COUNCIL REGULATION (EEC) No 2044 / 89 of 19 June 1989 amending Regulation (EEC) No 358/ 79 on sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 Whereas experience has shown the need for a dearer definition ofthe composition ofdie tirage liqueur used for the manufacture of sparkling wine, particularly with regard to quality sparkling wine psr; whereas the wine used to constitute a vinous suspension of yeast should not be of the same origin as the wine to which the suspension is added to induce secondary fermentation; Whereas the location of a vineyard and the annual weather conditions affecting it , and wine-growing techniques , including in particular the oenological practices and processes used immediately after the grape harvest , determine to a large extent the characteristics of a quality sparkling wine produced in a specified region; whereas , for this reason, and to reduce the risk of adulteration when raw materials change hands, it should be laid down that the processingofgrapes intomust and the processing ofthe must thus obtained into wine and the manufacture of sparkling wine from these products must take place within or in the immediate vicinity of the specified region where die grapes used were harvested; Whereas , in order to protect the producers of the quality sparkling wines psr concerned from losses resulting from a break with traditional commercial practices , Member States should be granted the option of authorizing, by way of exception, that a quality wine psrmay be adjusted by adding to the cuvÃ ©e one or more wine sector products which do not originate in the specified region of which the sparkling wine bears the name; whereas Member States should also be granted the option of authorizing, in certain cases, that a quality sparkling wine psr may be produced outside the specified region of which the sparkling wine bears the name; Whereas the same methods of analysis should apply for all categories (of winewine so as to make it easier to compare the results &lt;of different analyses; whereas it should be specified that the methods of analysis referred to in connection with the application ofArticle 74 ofRegulation (EEC)No 822 /87 also apply for the analysis of sparkling wines, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ) Whereas the special provisions relating to quality wines produced in specified regions are laid down by Council Regulation (EEC) No 823 /87 of 16 March 1987 laying down special provisions relating to quality wines produced in specific regions ( 4 ), as amended by Regulation (EEC) No 2043 /89 ( s ); whereas that Regulation has been amended by removing therefrom the detailed-technical provisions relating in particular to the production and entry into free circulation of quality sparkling wines psr in order to transfer those provisions to Regulation (EEC) No 358A79 ( 6 ), as last amended by Regulation (EEC) No 3805 / 85 ( 7 ), unless they are to be inserted into Council Regulation (EEC) No 3309 / 85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines ( 8 ), as last amended by Regulation (EEC) No 2045 / 89 ( 9), or have been made superfluous by more recÃ ©nt parallel legislation ; Whereas , in view of the fact that rectified concentrated grape must is authorized for use in wine-making by Council Regulation (EEC) No 822/ 87 of 16 March 1987 -on the common organization of the market in wine ( 10 ), as last amended ;by Regulation (EEC) No 1236 / 89 (n ), and in order toencourage the use of vineproducts as raw materials for the manufactured sparklingwines , it should be provided that producers of sparkling wine may use rectified concentrated grape must; whereas, in order to avoid negative effects on quality , Member States should be able to prohibit the use of concentrated grape must in the manufacture of sparkling wines ; (!) OJ No C 14, 19 . 1 . 1988 , p . 13 . ( 2 ) OJ No C 235 , 12. 9 . 1988 ,^. 39 . HAS ADOPTED THIS REGULATION: (3 ) OJ No C 208 , 8 . 8 . 1988 , p. 18 . ( 4 ) OJ No L 84 , 27 . 3 . 1987 , p. 59 . ( 5 ) See page 1 of this Official Journal . ( «) OJ No L 54 , 5 . 3 . 1979, p. 130 . ( 7) OJ No L 367 , 31 . 12 . 1985 , .p. 39 . ( 8 ) OJ No L 320 , 29 . 11 . 1985 , p. 9 . ( 9 ) See page 12 of this Official Journal , Article 1 Regulation (EEC) No 358 /79 is hereby amended as follows: ( 10 ) OJ No L 84 , 27 . 3 . 1987, p . 1 . ( ») OJ No L 128, 11 . 5 . 1989 , p . 31 . 14 . 7. 89 Official Journal of the European Communities No L 202 / 9  rectified concentrated grape must , or  sucrose wine.' 6 . Article 13 is replaced by the following: 'Article 13 1 . The total alcoholic strength by volume: (a ) of the cuv £es intended for the manufacture of quality sparkling wines shall be not less than 9 % vol.; (b) of the cuv6es intended for the manufacture of quality sparkling wines psr shall be not less than:  9,5 % vol in C III wine-growing zones , 1 . Article 1 is replaced by tke following: 'Article 1 This Regulation lays down rules supplementing those contained in Regulation (EEC) No 822 /87 as regards the production and marketing of the sparkling wines, including those of the aromatic type , defined in item 15 of Annex I to the said Regulation.' 2 . The second paragraph of Article 2 is replaced by the following: 'The provisions of this Regulation, with the exception of Title II , shall also apply to quality sparkling wines produced in specified regions, referred to in the second indent of the second subparagraph of Article 1 (2) of Regulation (EEC) No 823 /87, hereinafter called "quality sparkling wines psr".' 3 . In Article 4: ( a ) Paragraph 1 is deleted. ( b) Paragraph 2 is replaced by the following: '2 . The expedition liqueur may contain only:  sucrose,  grape must,  grape must in fermentation ,  concentrated grape must,  rectified concentrated grape must,  wine , or  a mixture thereof, with the possible addition of wine distillate .' 4 . In the second subparagraph of Article 5 ( 1 ), points (e) and (f) are replaced by the following: '(e) the method used is addition of dry sucrose, of concentrated grape must or of rectified concentrated grape must. Enrichment may be achieved by addition of sucrose or concentrated must where thatmethod is traditionally or exceptionally practised in the Member State concerned , in accordancewith rules existing as at 24 November 1974. However , Member States may exclude the use of concentrated grape must.' 5 . The following Article is inserted : 'Article 10a The tirage liqueur for sparkling wines may contain only yeast dried or in wine suspension, and:  grape must ,  grape must in fermentation,  concentrated grape must,  9 % vol in other wine-growing zones . However, the cuv £es intended for the manufacture of certain quality sparkling wines psr appearing on a list to be adopted andmanufactured from a single vine variety, may have a total alcoholic strength by volume not less than 8,5% vol . 2 . A list of the quality sparklingwines psr referred to in the second subparagraph of paragraph 1 shall be drawn up in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.' 7 . Article 14 is replaced by the following: 'Article 14 The actual alcoholic strength by volume of quality sparkling wines , and quality sparkling wines psr, including the alcohol contained in any expedition liqueur added, shall be not less than 10% vol.' 8 . The following Article is inserted : 'Article 14a 1 . Quality sparkling wines psr shall be produced only:  from grapes of vin,e varieties which appear on the list provided for in Article 4 (1 ) ofRegulation (EEC) No 823 / 87 and are harvested within the specified region ,  by processing the grapes as referred to in the first indent into must and processing the must thus obtained into wine and by manufacturing sparkling wine from these products within the specified region where the grapes used were harvested . 2 . Notwithstanding the first indent of paragraph 1 , in the case of a traditional practice governed by special provisions of the Member State of production , that Member State may permit, by means of express authorizations and subject to appropriate control , that a quality sparkling wine psr be obtained No L 202 / 10 Official Journal of the European Communities 14 . 7 . 89 by adjusting the basic product of that wine by adding one or more wine-sector products which do not originate in the specified region whose name is borne by the wine, provided that :  this type of added wine-sector product is not produced in that specified region with the same characteristics as products not originating therein ,  this adjustment is consistent with the authorized oenological practices and with the definitions referred to in Regulation (EEC) No 822 / 87 ,  the total volume of wine-sector products added which do not originate in the specified region does not exceed 10 % of the total volume of the products used which originate in the specified region . The Member State may be authorized, under the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87, to allow in exceptional cases a percentage of added products higher than 10% ,  the quality sparklingwine psr thus obtained appears on a list to be adopted . Where the wine-sector products added can be produced within the specified region in question the authorizations provided for in the first subparagraph shall be transitional in nature and apply for a maximum of 10 years as from 1 September 1989 . 3 . Notwithstanding the second indent of paragraph 1 , a quality sparkling wine psr may be produced in an area in immediate proximity, where this has been expressly authorized by the Member State concerned subject to certain conditions . Member States may also , on the basis of individual authorizations or express authorizations for a period of less than five years and subject to appropriate control , permit a quality sparkling wine psr to be prepared even outside an area in the immediate proximity to the specified region: ( a ) where this is a traditional practice in use at least since 14 November 1974 or , in the case ofMember States which acceded to the Community after that date, before the effective date of their accession; (b ) in other cases and in the case of a practice in use before 1 September 1989 , for a transitional period ending on 31 August 1992. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87 . They shall include in particular:  the definition of areas in immediate proximity to a specified region, account being taken in particular of the geographical situation and administrative structures ,  the list of quality sparkling wines psr which may be produced according to the traditional practices referred to in paragraph 2.' 9 . Article 15 is replaced by the following: 'Article IS 1 . In preparing the tirage liqueur intended for the manufacture of quality sparkling wine, only the following may be used in addition to dried yeasts or yeasts in wine suspension, sucrose and concentrated grape must, whether or not rectified :  grape must or grape must in fermentation from which a wine suitable for yielding a table wine can be obtained,  wines suitable for yielding a table wine,  table wines , or  quality wines psr . In preparing the tirage liqueur intended for the manufacture of a quality sparkling wine psr , only the following may be used in addition to dried yeasts or yeasts in wine suspension, sucrose and concentrated grape must, whether or not rectified :  grape must,  grape must in fermentation ,  wine,  quality wine psr, suitable for yielding the same quality sparkling wine psr as that to which the tirage liqueur is added. 2 . Notwithstanding point 15 of Annex I to Regulation (EEC) No 822/ 87 , quality sparkling wines and quality sparkling wines psr, when kept at a temperature of 20 °C in closed containers , shall have an excess pressure of not less than 3,5 bars . However, for quality sparkling wines and quality sparkling wines psr kept in containers of a capacity of less than 25 centilitres , the minimum excess pressure shall be 3 bars. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822 / 87 .' 10 . In Article 17 (3 ), '1 September 1987' is replaced by *1 September 1990'. 11 . Article 18 is replaced by the following : 'Article 18 1 . Quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may be 14 . 7 . 89 Official Journal of the European Communities No L 202/ 11 produced only by using as the sole constituents of the cuv^e grape musts or grape musts in fermentation which were obtained from the vine varieties listed in the Annex provided these varieties are recognized as suitable for yielding quality wines psr in the specified region whose name the wines bear . However , quality sparkling wine of the aromatic type may be produced by using as constituents of the cuv £e wines obtained from grapes of the "Prosecco" vine variety harvested in the regions ofTrentino-Alto Adige, Veneto and Friuli-Venezia Giulia . Only refrigeration or other physical processes may be used to control the fermentation procedure before and after the cuv6e has been constituted , in order to make the cuv6e sparkling. The addition of "liqueur d'exp £dition" shall be prohibited . 2 . Notwithstanding Article 14, the actual alcoholic strength by volume of quality sparkling wines of the aromatic type and of quality sparkling wines psr of the aromatic type may not be less than 6 % vol . The total alcoholic strength by volume of quality sparkling wines of the aromatic type and of quality sparkling wines psr of the aromatic type may not be less than 10% vol . 3 . Notwithstanding the first subparagraph of Article 15 (2), quality sparkling wines of the aromatic type , when kept at a temperature of 20 °C in closed containers , shall have an excess pressure ofnot less than 3 bars . 4 . Notwithstanding Article 17, the duration of the process of making quality sparkling wines of the aromatic type may not be less than one month.' 12 . Article 20 is replaced by the following: 'Article 20 The methods of analysis to be used for the purposes of this Regulation shall be those referred to in Article 74 of Regulation (EEC) No 822 / 87 .' 13 . In the Annex, 'Parellada', is inserted before 'Perle'. Article 2 This Regulation shall enter into force on 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA